        Case: 3:19-cv-00169-wmc Document #: 35 Filed: 07/17/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JANE DOE,

        Plaintiff,
                                                      Case No. 19-cv-169-wmc
   v.

BOARD OF REGENTS FOR THE
UNIVERSITY OF WISCONSIN SYSTEM,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Board of Regents for the University of Wisconsin System against plaintiff

Jane Doe dismissing this case.




        s/ K. Frederickson, Deputy Clerk                   July 17, 2020
        Peter Oppeneer, Clerk of Court                           Date
